Name: 2007/84/EC: Commission Decision of 2 February 2007 approving the 2007 technical action plan for the improvement of agricultural statistics (notified under document number C(2006) 7081)
 Type: Decision_ENTSCHEID
 Subject Matter: economic analysis;  cultivation of agricultural land;  regions and regional policy;  management;  EU institutions and European civil service;  farming systems
 Date Published: 2007-02-08; 2007-08-24

 8.2.2007 EN Official Journal of the European Union L 35/18 COMMISSION DECISION of 2 February 2007 approving the 2007 technical action plan for the improvement of agricultural statistics (notified under document number C(2006) 7081) (2007/84/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Decision 96/411/EC of 25 June 1996 on improving Community agricultural statistics (1), and in particular Article 4(1) and Article 6(2) thereof, Whereas: (1) In accordance with Decision 96/411/EC, the Commission establishes a technical action plan for agricultural statistics each year. (2) In accordance with Decision 96/411/EC, the Community contributes to the costs incurred by the Member States in making adaptations to national agricultural statistical systems or the costs of preparatory work for new or increasing needs which are part of a technical action plan. (3) It is essential to improve and develop statistical information on rural development for the implementation of the related Community policies. This is a main area of the annual action plan. (4) The measures provided for in this Decision are in line with the opinion of the Standing Committee of Agricultural Statistics, HAS ADOPTED THIS DECISION: Article 1 The 2007 technical action plan for improving agricultural statistics (TAPAS 2007), as set out in the Annex, is approved under the condition that the budget appropriations will be available and that the budget 2007 will be adopted without modification. Article 2 This Decision is addressed to the Member States. Done at Brussels, 2 February 2007. For the Commission JoaquÃ ­n ALMUNIA Member of the Commission (1) OJ L 162, 1.7.1996, p. 14. Decision as last amended by Decision 787/2004/EC of the European Parliament and of the Council (OJ L 138, 30.4.2004, p. 12). ANNEX 2007 TECHNICAL ACTION PLAN FOR IMPROVING AGRICULTURAL STATISTICS (TAPAS 2007) The measures covered by the 2007 technical action plan for improving agricultural statistics concerning the following areas: (a) Rural development, (b) Organic farming. The Commission will make a financial contribution to projects developed as part of these measures which will not exceed the amounts shown in Table A for each Member State. Table A TECHNICAL ACTION PLAN 2007 Maximum financial contribution of the Community to expenditure incurred (in EUR) Countries Rural development Organic farming Total BE 29 048 37 627 66 675 DK 28 000 55 000 83 000 DE 67 000 67 000 EE 19 343 14 650 33 993 GR 144 000 144 000 IT 63 968 200 337 264 305 LT 31 000 31 000 LV 16 284 16 284 HU 41 555 34 597 76 152 MT 29 283 29 283 NL 35 000 35 000 SK 7 200 7 200 FI 43 400 43 400 SE 12 000 10 800 22 800 UK 135 000 Total 460 197 594 895 1 055 092 ACTIONS TO BE IMPLEMENTED UNDER THE 2007 TECHNICAL ACTION PLAN (TAPAS 2007) 1. INTRODUCTION The purpose of Decision 96/411/EC is to ensure that Community agricultural statistics are better geared to meeting the information requirements arising from the reform of the common agricultural policy. To this end, the Member States are taking all the necessary steps to make the appropriate changes to their systems of agricultural statistics, due account being taken of the fields mentioned in Annex I and II of the Council Decision in question and of the objectives, characteristics and criteria set out in Annex III. The actions to be taken each year by the Member States in order to achieve these objectives are defined annually in technical action plans. These are drawn up by the Commission after the Standing Committee on Agricultural Statistics has delivered its opinion. The Community makes a financial contribution to the expenditure incurred by each Member State in making changes to national systems or for preparatory work to meet new or growing needs to be carried out as part of the annual technical action plan. This contribution, which is of limited duration, aims to facilitate experimentation with the introduction, or consolidation, of collection methods and systems that meet the statistical information requirements set out in the technical action plan. Once the plan has been carried out, the Member States must be in a position to continue sending the Commission regular reports on the methods and systems introduced as part of the said plan. The current decision to be adopted by the Commission is for the 2007 technical action plan. The actions selected aim to ensure a certain number of developments in the areas of: (a) Rural development, (b) Organic farming. Eurostat received in total 28 declarations of intention from MS for TAPAS 2007 actions. Thirteen of them concern rural development statistics of which one was refused by Eurostat for technical reasons. Nine of them deal with the aspects of nutrient balances, three proposals deal with the internet infrastructure in rural areas, the estimation of prices on agricultural land and the assessment of unutilized forest growth in the framework of the economic accounts for forestry (EAF). For the priority domain of organic farming Eurostat received 15 declarations of intention. Nine of these actions concern production, two proposals concern prices, four proposals concern economic and structural variables, data on the food chain, direct farm sales and the revision of the methodology of data collection system on organic farming. Brief descriptions of the actions proposed for the 2007 technical action plan can be found in the following overview. 2. TAPAS 2007  DESCRIPTIONS OF THE ACTIONS (a) Rural development BELGIUM Title of the action: Nutrient balance for nitrogen EU contribution: EUR 29 048 Schedule for the work: June-December 2007 Short description of the action: Update of nitrogen balances from 1997 until 2005, recalculation of some coefficients, establishment of nitrogen balances at NUTS 3 level. Data will be collected from responsible institutions, and assembled centrally. Some data sets are available only at national level, thus they have to be distributed by district. DENMARK Title of the action: Rural development: Estimation of prices on agricultural land EU contribution: EUR 10 000 Schedule for the work: The work will be conducted from March to September 2007 Short description of the action: The main aim is to try to use expert estimates in a statistical area, where data sources in Member States seem very different and difficult to use according to the methodology. The core activity is to establish a questionnaire on land prices and land rent, where local agricultural economic advisors (approximately 50 local centres) give estimates for prices in defined local areas (the 97 municipalities in DK). The questions and definitions will be according to updated/revised methodology on land prices and land rent. The questionnaire will be discussed with the Farmers Advisory Service to ensure the understanding of the concept and the clarity of the questions. The data will be collected and areas from the FSS will be used for weighting results on regional (NUTS 2) and national level. The results from the survey will be analysed from two angles. The first will be relating the results to existing knowledge and land quality and livestock density (important for land prices) in the regions. The second will be comparing the survey results to the data from other sources, in particular these used for the moment. DENMARK Title of the action: Nutrient balances at regional level in Denmark EU contribution: EUR 18 000 Schedule for the work: June-December 2007 Short description of the action: To make an inventory of already available data on a regional level for the data needed for the balances from different governmental institutions, research institutes and agricultural organisations. To identify collected data for nutrient balances at a regional level, and produce estimates and coefficients for the various nutrient data requested. To take a look at data produced for some of the natural geographical regions, e.g. types of soil and subsoil water flow, if available. GERMANY Title of the action: Scale dependent nutrient balances  SCANUBA EU contribution: EUR 49 000 Schedule for the work: January-December 2007 Short description of the action: To calculate balances in the highest possible spatial resolution for which the data are available to spatially differentiate and evaluate nutrient contamination risks, because a balance surplus on a national scale does not allow statements related to regions or farming systems where reduction measures are required. Balance sheets have to be specified particularly for risk areas. Derivation of nutrient concentrations depending on land use intensity, specification of coefficients to convert livestock numbers into N amounts of excreta (output-related), application rates of inorganic fertilisers for different crops instead of sales figures, application rates and nutrient contents of organic fertilisers and adaptation of the existing OECD nutrient balances. GERMANY Title of the action: Assessment of unutilised forest growth in the frame of EAF for the Federal Republic of Germany (1991-2004) EU contribution: EUR 18 000 Schedule for the work: The work will be conducted from January to June 2007 Short description of the action: The main aim is a more accurate valuation of the unutilised growth in forests in Germany for the years 1991 to 2004 using data from the Second National Forest Inventory; thus improving the calculation of the Economic Accounts for Forestry that has been calculated according to ESA 95 for 1991 to 2002. The activity is divided into two parts: 1) Estimation of the annual forest growth in physical values and 2) Monetary valuation of the unutilised forest growth. The results will complete the reporting on forestry production within EAF for Germany and build a bridge to the IEEAF. It is further expected that the project will result in methodological recommendations with respect to forest valuation problems. ESTONIA Title of the action : TAPAS 2007 Actions on nutrient balances EU contribution: EUR 19 343 Schedule for the work: January-December 2007 Short description of the action: The objective is to develop nutrient balances for nitrogen in Estonia. To calculate the key coefficients to be used in N-balances, and to further elaborate existing coefficients. To describe the methodology and data sources. The possibility of producing N deposition rates from atmosphere will be studied. Support will be given from Tallinn University of Technology and the JÃ ¤neda Centre. ITALY Title of the action: Rural areas and Internet access in Italy (RAIANET) EU contribution: EUR 63 968 Schedule for the work: Starting date: publication in the Official Journal of the Commission Decision with the Annual Action Plan (t) + one month (not before 1 February 2007) Short description of the action: Survey based study using five pilot areas with different rurality index. Definition of survey questionnaires to answer the following issues:  Rural internet access: deployment and availability,  Rural internet demographics: who is online?  The activities rural internet users pursue,  Rural attitudes towards the internet. HUNGARY Title of the action: Gross nutrient balances: to calculate the technical coefficients needed to compile the national and regional nitrogen and phosphorus balances EU contribution: EUR 41 555 Schedule for the work: January-December 2007 Short description of the action: To improve the quality of the used coefficients and the calculations of the N and P balances for Hungary not only on the national, but also on the regional level. The datasets of Research Institute for Soil Science and Agricultural Chemistry, Hungarian Academy of Sciences (RISSAC) will be used to develop the balances. It is necessary to examine the possibility of substituting data with statistical estimations on regional level. For accurate estimations of coefficients it is necessary to use HCSOs relevant agricultural databases. MALTA Title of the action: National and regional nitrogen balances for Malta EU contribution: EUR 29 283 Schedule for the work: January-December 2007 Short description of the action: In order to create the conditions for calculating nutrient balances, studies will be carried out to determine what data are missing. A statistical survey of the consumption and use of mineral and organic fertilisers will be undertaken. A number of plant tissue analyses (approximately 50) will be made to determine the nitrogen content of harvested crops (forage and major arable crops). NETHERLANDS Title of the action: Regional mineral balances for agricultural soils EU contribution: EUR 35 000 Schedule for the work: January-December 2007 Short description of the action: Regional mineral balances following the Eurostat/OECD handbook will be derived for five grassland areas, based on data on regional use of fertiliser and/or fertiliser use coefficients per crop, data on the transport of manure and data on regional crop production. Data on regional feed balances for ruminants developed in the TAPAS-2001 project will be introduced. Data on regional use of fertiliser and on the transportation of manure come from a national registration on a farm level. The work includes the integration of several statistical data sources from different institutes. Part of the data has to be made available to Statistics Netherlands especially for this project. SWEDEN Title of the action: Adoption of Swedish calculations of regional nutrient balances to Eurostat/OECD method EU contribution: EUR 12 000 Schedule for the work: January-December 2007 Short description of the action: Statistics Sweden has calculated regional balances for eight production areas from 1995, but the method differs from the Eurostat/OECD handbook, especially for estimating harvested and grazed grass. The objective is to improve the quality and get consensus between the calculations in order to have results comparable to those from other countries. The project will compare the used methods and coefficients, explain the differences and recommend most relevant changes in order to get consensus in both national and regional calculations. It will also create a way to transform the regionalisation from Swedish production areas to NUTS 2. UNITED KINGDOM Title of the action: Nutrient balances  Regional level soil estimates EU contribution: EUR 135 000 Schedule for the work: April-June 2007 Short description of the action: The action will aim to reduce costs by combining surveys to improve efficiency, to improve quality of soil nutrient balance estimates by improving survey data and by developing nutrient fixation coefficients. It also aims at reducing the burden on respondents. It will involve considering and testing out how best to integrate and develop existing sources to provide the required information, including changing the survey of fertiliser practice, the farm practice survey, and the pesticides use survey. There will be further research to develop the coefficient data that cannot be collected by the farm based survey. b) Organic Farming BELGIUM Title of the action: Improving statistics on organic products (production, processing, consumption, balance sheet) EU contribution: EUR 37 627 Schedule for the work: 12 months. Starting date: publication in the Official Journal of the Commission Decision with the Annual Action Plan (t) + one month Short description of the action: The action aims to organise and analyse data on organic production coming from several sources to complete the organic statistical data. It aims also to assess the possibilities to adapt current surveys to obtain data on organic production and other variables, consumption, prices, etc. DENMARK Title of the action: Organic animal production in Denmark EU contribution: EUR 10 000 Schedule for the work: six months. Starting date: publication in the Official Journal of the Commission Decision with the Annual Action Plan (t) + one month Short description of the action: The action aims to improve the quality of data on organic animal production and livestock from administrative sources. DENMARK Title of the action: Direct sale of crop production at organic farms EU contribution: EUR 35 000 Schedule for the work: 12 months. Starting date: publication in the Official Journal of the Commission Decision with the Annual Action Plan (t) + one month Short description of the action: The action aims to estimate the volume of organic production sold directly to the public by farmers. The estimation will be based on questionnaires sent directly to the farm shops. It will give an estimation of the direct sale of organic products and will verify the total volume sold and the data on production. DENMARK Title of the action: Estimation of crop production at organic farms EU contribution: EUR 10 000 Schedule for the work: six months. Starting date: publication in the Official Journal of the Commission Decision with the Annual Action Plan (t) + one month Short description of the action: Analyses of the data on organic production and other variable coming from other surveys. Check quality and provide recommendations to improve the data coverage. ESTONIA Title of the action: Data on organic production and products of animal origin EU contribution: EUR 14 650 Schedule for the work: 12 months. Starting date: publication in the Official Journal of the Commission Decision with the Annual Action Plan (t) + one month Short description of the action: The aim is to organise the collection system of organic production and products data to provide data to the Eurostat database. The methodology will try to link all data sources: surveys and administrative data using the definitions already provided. GREECE Title of the action: Integration and evaluation of organic production data from various sources EU contribution: EUR 144 000 Schedule for the work: 12 months. Starting date: publication in the Official Journal of the Commission Decision with the Annual Action Plan (t) + one month Short description of the action: The aim is to develop and propose methods to collect data and fill gaps on organic products. The methodology proposed will focus on the integration of data sources and it will improve the quality of the data. ITALY Title of the action: Wholesale prices of organic products collection EU contribution: EUR 76 681 Schedule for the work: 12 months. Starting date: publication in the Official Journal of the Commission Decision with the Annual Action Plan (t) + one month Short description of the action: The action aims to collect data on organic wholesale prices by carrying over a new survey using the methodology already tested in the conventional agricultural products. ITALY Title of the action: Consumer prices of organic products collection EU contribution: EUR 71 596 Schedule for the work: 12 months. Starting date: publication in the Official Journal of the Commission Decision with the Annual Action Plan (t) + one month Short description of the action: The action consists of the adaptation of the conventional consumer prices survey to collect data on organic products consumer products. ITALY Title of the action: Statistics on Italian organic farming: its structure, activities and agricultural practices in a multi-domain context EU contribution: EUR 52 060 Schedule for the work: 12 months. Starting date: publication in the Official Journal of the Commission Decision with the Annual Action Plan (t) + one month Short description of the action: This action is interested in finding out the environmental and economic consequences of the organic farming methods and it can be useful for assessing the sustainability of the organic farms and for calculating the social return of the investment. LATVIA Title of the action: Revision of methodology of data collection system on organic farming EU contribution: EUR 16 284 Schedule for the work: 12 months. Starting date: publication in the Official Journal of the Commission Decision with the Annual Action Plan (t) + one month Short description of the action: The action is concerned in the improvement of the methodology to collect data on organic products in order to build up a consistent and sustainable method to collect data on organic farming data, crops, animal production, livestock, using administrative data and linking these data to the statistical data. LITHUANIA Title of the action: Organic production of agricultural products EU contribution: EUR 31 000 Schedule for the work: 12 months. Starting date: publication in the Official Journal of the Commission Decision with the Annual Action Plan (t) + one month Short description of the action: The aim of the action is to improve the quality of the data collection of organic products variable by the implementation of the methods used by other MS. It involves the collaboration of the Certification body and the realisation of a survey and obtaining data on production of certified farms. HUNGARY Title of the action: organic production, trade and consumption statistics EU contribution: EUR 34 597 Schedule for the work: 12 months. Starting date: publication in the Official Journal of the Commission Decision with the Annual Action Plan (t) + one month Short description of the action: The action aims to complete the project undertaken by the Statistical Office and Biokontroll to fill in the gaps identified by this work. Both institutions work closely together to link administrative sources, statistical definitions and sources. The project to which it is linked has the objective of building an informatics tool and identifying the main gaps that will be filled accordingly by this second part. SLOVAKIA Title of the action: Data collection of organic crops growing, manufacturing of organic products, sales and utilization of organic products. EU contribution: EUR 7 200 Schedule for the work: 12 months. Starting date: publication in the Official Journal of the Commission Decision with the Annual Action Plan (t) + one month Short description of the action: The action aims to collect data on organic products starting with the primary production and continuing with the marketing of this production. It would try to collect relevant data on external trade. The work will be in collaboration with the administrative bodies. SWEDEN Title of the action: Finding more data on Swedish organic products EU contribution: EUR 10 800 Schedule for the work: 12 months. Starting date: publication in the Official Journal of the Commission Decision with the Annual Action Plan (t) + one month Short description of the action: The action aims to fill in the gaps currently existing in the information handed out to Eurostat. The main objective will be to use existing but not ready available data and to try to build in a time series with the available data. FINLAND Title of the action: Developing the statistics on organic production chain of cereals  New methods for estimating the usages of organic products in the food chain EU contribution: EUR 43 400 Schedule for the work: nine months. Starting date: publication in the Official Journal of the Commission Decision with the Annual Action Plan (t) + one month Short description of the action: The aim is to investigate the food chain of organic products focusing on some cereals. It would allow an estimation of gap between the production and the marketing of organic products.